Case 2:21-cv-00389-CCW Document 7-1 Filed 05/24/21 Page 1 of 9




EXHIBIT A
        Case
         Case2:21-cv-00389-CCW
              2:21-cv-00389-CCW Document
                                 Document7-1
                                          1 Filed
                                             Filed03/24/21
                                                   05/24/21 Page
                                                             Page12ofof89




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TAMMY McCOY,                                         CIVIL DIVISION

                      Plaintiff,                     Case No.   2:21-cv-389

              v.

PAN AMERICAN GROUP, LLC, t/d/b/a Panera
Bread,

                      Defendant.


                            COMPLAINT AND JURY DEMAND

A.     Preliminary Statement

       1.     The plaintiff Tammy McCoy brings this action under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq. to redress violations of her right to be free from

employment discrimination and retaliation based upon her religion. Because of the violations

described herein, this Court is also empowered to exercise pendant jurisdiction pursuant to the

Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951 et seq. A jury trial is demanded.

B.     Jurisdiction

       2.     The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 2000e et seq., 28

U.S.C. § 1331 and under the doctrine of pendant jurisdiction.

       3.      On or about August 13, 2020, the plaintiff timely filed a charge alleging

harassment and discrimination with the Equal Employment Opportunity Commission (“EEOC”),

docketed at 533-2020-02096. This charge was simultaneously cross-filed with the Pennsylvania

Human Relations Commission.

       4.     The EEOC issued a Notice of Right to Sue on February 12, 2021.
        Case
         Case2:21-cv-00389-CCW
              2:21-cv-00389-CCW Document
                                 Document7-1
                                          1 Filed
                                             Filed03/24/21
                                                   05/24/21 Page
                                                             Page23ofof89




       5.       This complaint is filed within 90 days of receipt by the plaintiff of the Notice of

Right to Sue.

C.     The parties

       6.       The plaintiff Tammy McCoy is an adult individual who resides at 3501 Miles

Avenue, Clairton, PA 15025 (Allegheny County).

       7.       The defendant Pan American Group, LLC t/d/b/a Panera Bread (“PAN” or the

“company”) is an entity doing business in the Commonwealth of Pennsylvania, and, specifically,

in this district. The defendant maintains a place of business at 623 Clairton Blvd, Pittsburgh, PA

15236 (Allegheny County).

       8.       At all times material, the defendant employed more than fifteen employees.

       9.       The defendant was the plaintiff’s employer and is an employer within the

meaning of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e(b).

D.     Factual Background

       10.      The plaintiff was hired by PAN on October 7, 2019. Her employment was

terminated on August 1, 2020. At the time of her discharge, her job title was Open Baker.

       11.      PAN is a restaurant franchisee that owns and operates over 100 Panera bakery

cafes throughout the country including several in Western Pennsylvania. The plaintiff worked at

PAN’s Panera bakery café located at 623 Clairton Blvd, Pleasant Hills, PA 15236.

       12.      The plaintiff’s duties as Open Baker included setting up the displays, preparing

for lunch, cleaning the dining room and waiting on customers. She typically worked between 30

and 40 hours a week.

       13.      At all times relevant, the plaintiff performed the functions of her job competently

and efficiently and was considered to be a satisfactory employee.




                                                 2
           Case
            Case2:21-cv-00389-CCW
                 2:21-cv-00389-CCW Document
                                    Document7-1
                                             1 Filed
                                                Filed03/24/21
                                                      05/24/21 Page
                                                                Page34ofof89




          14.   The General Manager was Lori Dubs and the Assistant General Manager was

Kerri Ann Show. The plaintiff reported directly to both of them regarding her job duties and

responsibilities.

          15.   The plaintiff’s religious faith is Paganism, more specifically, Neopaganism, which

is described as a movement by modern people to revive nature-revering/living, pre-Christian

religions or other nature-based spiritual paths, frequently also incorporating contemporary liberal

values.

          16.   The plaintiff did not discuss her religion or her religious beliefs at work and

viewed her (as well as other individuals’) faith as strictly a private matter.

          17.   On or about May 29, 2020, the plaintiff was outside the Panera on a break, along

with Show, Dubs and Maria Bruno, Line Opener. They were talking about general topics at first,

like the music they like, but suddenly Show started talking about religion. Show disclosed that

she was Christian and she turned to the plaintiff and asked her “what religion are you?”

          18.   The plaintiff was a surprised by the question. In response, she said, “I’m Pagan”.

Although she preferred not to talk about religious beliefs at work, she felt obligated to answer

Show’s question since Show was her supervisor.

          19.   Show made a face and immediately said, “You’re going to hell.” Dubs, standing

near by, vigorously nodded her head in agreement, her facial expression indicating that she was

upset with the plaintiff’s disclosure.

          20.   The plaintiff did not want to argue with Show or Dubs about the situation because

she was concerned about losing her job if she got into a dispute over religion, so she just said,

“okay” and walked away. The plaintiff hoped that the subject would be dropped and never

brought up again.




                                                  3
         Case
          Case2:21-cv-00389-CCW
               2:21-cv-00389-CCW Document
                                  Document7-1
                                           1 Filed
                                              Filed03/24/21
                                                    05/24/21 Page
                                                              Page45ofof89




       21.     A couple of days later, on or about June 2, 2020, the plaintiff asked Show when

the work schedule would be posted. Show told the plaintiff, “Your hours are being cut until you

find God.” She reiterated that the plaintiff needed to “find God” before she would return the

plaintiff to her previous schedule.

       22.     Show made good on her promise. The plaintiff’s schedule for that week was

reduced to three days. Thereafter, the plaintiff was scheduled for fewer hours/days than she was

before Dubs and Show found out about her religious beliefs. Further, on days that she was

scheduled to work, she was often sent home early – before the end of her scheduled shift – by

either Dubs or Show.

       23.     The plaintiff noticed that Show and/or Dubs were clocking the plaintiff out for

30-minute breaks that the plaintiff did not take. She asked Dubs about it and Dubs said that it

was a problem “in the system”, but she never corrected the alleged problem and the plaintiff

continued to get “docked” for breaks that she did not take. This practice further reduced the

plaintiff’s pay; she was not compensated for all of the time she actually worked.

       24.     Over the next couple of weeks, Dubs and Show created and subjected the plaintiff

to a hostile work environment because of religion. They frequently told the plaintiff things like

that her religion is false, that she needs to believe in God, that her soul will be condemned to hell

and that they would pray for her soul.

       25.     On June 11, 2020, Diann [last name unknown], the District Manager, was at the

Panera location. Diann is friends with Dubs and Show; previously they all worked at a Kentucky

Fried Chicken and when Diann was hired by PAN to be district manager, she recruited and hired

Dubs and Show.




                                                 4
         Case
          Case2:21-cv-00389-CCW
               2:21-cv-00389-CCW Document
                                  Document7-1
                                           1 Filed
                                              Filed03/24/21
                                                    05/24/21 Page
                                                              Page56ofof89




       26.     The plaintiff approached Diann and told her that Dubs and Show keep bringing up

her religion and were harassing her because of her faith. She told Diann that she felt that it was

not appropriate to talk about religion at work and that it wasn’t right that she was being harassed

because of her faith. Diann downplayed the situation. She told the plaintiff that Dubs and Show

are “just joking around”. The plaintiff asked if she could be transferred to another Panera

location. Diann told her “no” and said, “we’re probably going to get rid of you anyways.”

       27.     The plaintiff then asked for the phone number of PAN’s human resource

department. Diann said, “If you call HR about this, you’ll be fired on the spot.”

       28.     The workplace harassment got worse after the plaintiff’s encounter with Diann.

Show threatened physical violence; she said, “I’m going to whup your butt”. Dubs and Show

continued to demean the plaintiff about her religion and continued to give her fewer work hours.

       29.     One of the other employees reported to the plaintiff that she overheard Dubs and

Show plotting on how to get rid of the plaintiff by “setting her up for stealing”.

       30.     The plaintiff was able to get the phone number of PAN’s human resource

department, specifically Jenn Zika in PAN’s corporate office in Ohio. She called and left a

message about her situation but did not receive a return call or any other contact. Starting around

July 13, 2020, the plaintiff called Zika every day and left messages, but never got a return call.

She did not tell anyone that she was calling HR.

       31.     On July 27, 2020, Dubs told the plaintiff to put in her month’s notice. In other

words, she demanded that the plaintiff resign her job. The plaintiff responded, “what did I do

that was so wrong?” Dubs responded, “I don’t like you”.




                                                   5
            Case
             Case2:21-cv-00389-CCW
                  2:21-cv-00389-CCW Document
                                     Document7-1
                                              1 Filed
                                                 Filed03/24/21
                                                       05/24/21 Page
                                                                 Page67ofof89




        32.        Later that week, Diann pulled the plaintiff aside and snidely said, “How are those

phone calls going for you?” Diann obviously knew that the plaintiff was trying to get a hold of

Zika but apparently instructed Zika not to return the calls and not to do any investigation.

        33.        On August 1, 2020, the plaintiff received a phone call from one of her co-

employees. This person is not a manager. This person told the plaintiff that she was instructed

to tell her that the plaintiff and her husband (who also worked for PAN at the same location)

were no longer “welcome” and that their employment was terminated. She also told the plaintiff

that Dubs and Show told all of the employees that no one was allowed to talk to her.

        34.        The plaintiff was subjected to a hostile work environment because of her religion.

She was treated differently in the terms and conditions of her employment because of her

religion. Her employment was terminated because of her religious beliefs. Finally, she was

retaliated against for raising issues and concerns with managers and attempting to raise issues

and concerns with HR regarding harassment and discrimination based on her religion. Any other

reasons proffered by PAN are nothing more than pretexts.

                                     FIRST CAUSE OF ACTION

        35.        The preceding paragraphs are incorporated herein by reference as if they were set

forth at length.

        36.        The plaintiff is protected against harassment and discrimination on the basis of

her religion under Title VII.

        37.        The plaintiff was qualified for her position.

        38.        As detailed above, the plaintiff was harassed in the workplace because of her

religion.

        39.        Despite her qualifications, the plaintiff was discharged.




                                                     6
         Case
          Case2:21-cv-00389-CCW
               2:21-cv-00389-CCW Document
                                  Document7-1
                                           1 Filed
                                              Filed03/24/21
                                                    05/24/21 Page
                                                              Page78ofof89




        40.     The defendant’s harassment and discharge of the plaintiff were in violation of

Title VII because it was based upon her religion.

        41.     In addition to harassment and discrimination based on religion, the company

retaliated against the plaintiff for engaging in protected activity, i.e., reporting the harassment to

management and attempting to do so with HR. A motivating factor for the plaintiff’s termination

was retaliation for raising issues regarding ongoing religious harassment.

        42.     The defendant’s violations of Title VII were committed with intentional or

reckless disregard for the plaintiff’s federally protected rights.

                                 SECOND CAUSE OF ACTION

        43.     The preceding paragraphs are incorporated herein by reference as if they were

fully set forth herein.

        44.     As a direct and proximate cause of its actions, detailed above, the defendant has

violated the plaintiff’s right to be free from religious discrimination, harassment and retaliation

under the Pennsylvania Human Relations Act, 43 Pa. C.S.A. § 951 et seq.

        45.     The defendant’s violations of the PHRA were committed with intentional or

reckless disregard for the plaintiff’s protected rights under the PHRA.




                                                   7
        Case
         Case2:21-cv-00389-CCW
              2:21-cv-00389-CCW Document
                                 Document7-1
                                          1 Filed
                                             Filed03/24/21
                                                   05/24/21 Page
                                                             Page89ofof89




       WHEREFORE, the plaintiff respectfully requests judgment be entered in her favor and

against the defendant and that the defendant be required to provide all appropriate remedies

under Title VII and the PHRA, including attorney’s fees and costs.

                                                   Respectfully submitted,



                                                   /s/ Michael J. Bruzzese
                                                   Michael J. Bruzzese
                                                   Pa. I.D. No. 63306

                                                   2315 Koppers Building
                                                   436 Seventh Avenue
                                                   Pittsburgh, PA 15219

                                                   (412) 281-8676

                                                   Counsel for the plaintiff

Dated: March 24, 2021




                                               8
